We reject defendant’s contention that his sentence is harsh and excessive. The concurrent prison sentences he received of 1 to 3 years upon his plea of guilty of the crimes of driving while intoxicated and aggravated unlicensed operation of a motor vehicle were in accordance with the plea agreement, as was the consecutive prison sentence of 1 to 3 years for his violation of probation. Given defendant’s extensive criminal history which includes at least seven previous driving while intoxicated convictions, two of which were felonies, as well as the fact that the violation of probation charge was for a third felony conviction for driving while intoxicated, it cannot be said that there was any abuse of discretion in the imposition of sentence (see, People v Miller, 163 AD2d 627, lv denied 76 NY2d 942; People v Wellington, 151 AD2d 796, lv denied 74 NY2d 853; People v Aia, 105 AD2d 592).
Mercure, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.